UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7990



CURTIS E. CRAWFORD,

                                            Plaintiff - Appellant,

          versus

ROBERT E. GARD, Supervisor, Deputy United
States Marshal,

                                             Defendant - Appellee.




                            No. 95-7991


CURTIS E. CRAWFORD,

                                            Plaintiff - Appellant,
          versus


J. GARFIELD DILLARD, Chairman, in his personal
and professional capacity; LEWIS P. BARLOW,
Superintendent, in his personal and profes-
sional capacity; MAJOR SPIKER, in his personal
and professional capacity; LIEUTENANT WRIGHT,
in his personal and professional capacity;
OTHERS UNKNOWN, in their personal and profes-
sional capacities,

                                           Defendants - Appellees.
                              No. 95-7992


CURTIS E. CRAWFORD,

                                            Plaintiff - Appellant,

          versus


JOHN MARSHALL, Deputy, United States Marshal,

                                              Defendant - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-641-2, CA-95-747-2, CA-95-756-2)


Submitted:   April 15, 1996                   Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

Bivens* complaints. The district court assessed filing fees in
accordance with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert.

denied, 454 U.S. 1153 (1982), and dismissed the cases without prej-

udice when Appellant failed to comply with the fee orders. Finding

no abuse of discretion, we affirm the district court's orders. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                 3